Case 1:17-cv-01323-MN Document 359 Filed 03/26/21 Page 1 of 15 PageID #: 10329




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 CONSUMER FINANCIAL PROTECTION                )
 BUREAU,                                      )
                                              )
                       Plaintiff,             )
                                              )   C.A. No. 17-1323 (MN)
               v.                             )
                                              )
 THE NATIONAL COLLEGIATE MASTER               )
 STUDENT LOAN TRUST et al.,                   )
                                              )
                       Defendants.            )

                                    MEMORANDUM OPINION


Gabriel S.H. Hopkins, Jane M.E. Peterson, Stephen C. Jacques, CONSUMER FINANCIAL
PROTECTION BUREAU, Washington, DC. Attorneys for Plaintiff.

Kurt M. Heyman and Melissa N. Donimirski, HEYMAN ENERIO GATTUSO & HIRZEL LLP,
Wilmington, DE; Erik W. Haas, Peter W. Tomlinson, Joshua Kipnees, George A. LoBiondo, Jared
Buszin, Devon Hercher, and Peter Shakro, PATTERSON BELKNAP WEBB & TYLER LLP, New York,
NY. Attorneys for Intervenor Ambac Assurance Corporation.

Stacey A. Scrivani, STEVENS & LEE, P.C., Wilmington, DE; Nicholas H. Pennington, STEVENS &
LEE, P.C., King of Prussia, PA; . Attorneys for Intervenor The Pennsylvania Higher Education
Assistance Agency.

Stephen B. Brauerman, Jason C. Jowers, and Elizabeth A. Powers, BAYARD, P.A., Wilmington,
DE. Attorneys for Intervenor Wilmington Trust Company.

Daniel A. O’Brien, VENABLE LLP, Wilmington, DE; Allyson B. Baker, Meredith L. Boylan,
Sameer P. Sheikh, and Tiffany C. Williams, VENABLE LLP, Washington, DC. Attorneys for
Transworld Systems Inc.




March 26, 2021
Wilmington, Delaware
Case 1:17-cv-01323-MN Document 359 Filed 03/26/21 Page 2 of 15 PageID #: 10330




NOREIKA, U.S. DISTRICT JUDGE

        In September 2017, Plaintiff Consumer Financial Protection Bureau (“the Bureau”) filed a

complaint against fifteen Delaware statutory trusts referred to collectively as The National

Collegiate Student Loan Trusts (“the Trusts” or “Defendants”) for violations of the Consumer

Financial Protection Act 12 U.S.C. § 5536(a)(1)(B). (D.I. 1). For several years, the Trusts were

without representation in this action, but as of February 10, 2021, all Trusts are represented.

(See D.I. 80; D.I. 347, D.I. 350). Several entities that either provide services on behalf of the

Trusts or have a financial interest connected to the student loans held by the Trusts have intervened

in this action. (D.I. 96).

        Currently pending before the Court are two motions filed by a subset of those intervenors,

specifically a motion to dismiss pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure

filed by Intervenor Transworld Systems, Inc. (“TSI”) (D.I. 242) and a motion to dismiss pursuant

to Rules 12(b)(1) and 12(b)(6) filed by Intervenors Ambac Assurance Corporation, Pennsylvania

Higher Education Assistance Agency, and Wilmington Trust Company (collectively, “Ambac,”

and with TSI, “Movants”) (D.I. 300). 1 Also pending before the Court is the Bureau’s application

for entry of default pursuant to Rule 55(a), which Ambac, Wilmington Trust and the Trusts

opposed. (D.I. 295; D.I. 296; D.I. 307). The Trusts have also joined the motions to dismiss and

oppose entry of default. (D.I. 354). For the following reasons, TSI’s motion to dismiss is denied,




1
        The motions have been fully briefed (see D.I. 243, D.I. 319, 323 for TSI’s motion and
        D.I. 301, D.I. 302, D.I. 325, D.I. 326, D.I. 328, D.I. 330, D.I. 331, D.I. 332, D.I. 333,
        D.I. 335, D.I. 336 for Ambac’s motion) and the Court heard argument on January 26, 2021
        (see D.I. 356). After the argument, Ambac and the Bureau submitted additional letters.
        (D.I. 348, D.I. 351, D.I. 353, D.I. 357, D.I. 358). The Court has considered all of the
        submissions and argument.


                                                 1
Case 1:17-cv-01323-MN Document 359 Filed 03/26/21 Page 3 of 15 PageID #: 10331




Ambac’s motion to dismiss is granted, and the Bureau’s request for entry of default is denied as

moot.

    I.   BACKGROUND

         As set forth in the Court’s earlier opinions, the Trusts were created between 2001 and 2007

pursuant to the Delaware Statutory Trust Act, 12 Del. Code § 3801, et. seq., to acquire private

student loans, collect payments from borrowers, and distribute gains to the holders of notes.

Consumer Fin. Prot. Bureau v. Nat’l Collegiate Master Student Trust, No. 17-cv-1323 (MN), 2020

WL 2915759, at *1 (D. Del. May 31, 2020); Consumer Fin. Prot. Bureau v. Nat’l Collegiate

Master Student Trust, No. 17-cv-1323 (MN), 2018 WL 5095666, at *1 (D. Del. Oct. 19, 2018);

The Trusts have no employees or internal management and rely on certain trust-related agreements

to provide their operating structure. The basic purpose of each Trust is to acquire a pool of student

loans, issue notes secured by the pools of student loans, and provide for the servicing and collection

of those student loans. (D.I. 1 ¶ 10).

         On September 4, 2014, the Bureau issued a civil investigative demand (“CID”) to each of

the Trusts for information concerning collections lawsuits brought against borrowers based on

defaulted student loans. (D.I. 301 at 3). On May 9, 2016, the Bureau sent a Notice and Opportunity

to Respond and Advise (“NORA”) to the Trusts stating that the Bureau was considering initiating

enforcement proceedings against the Trusts based on the collections lawsuits. 2 (Id.). A few weeks

later, the Bureau received a NORA response from the McCarter & English firm (“McCarter”)

purporting to represent the Trusts. (Id.). Thereafter, McCarter and the Bureau negotiated a

Proposed Consent Judgment to resolve the Bureau’s investigation of the Trusts. (Id.).




2
         Neither the contents of the CID and NORA nor the fact of their issuance are alleged in the
         complaint. Therefore, the Court did not consider them in rendering this decision.


                                                  2
Case 1:17-cv-01323-MN Document 359 Filed 03/26/21 Page 4 of 15 PageID #: 10332




       On September 18, 2017, the Bureau filed this enforcement action against the Trusts along

with a Motion to Approve the Proposed Consent Judgment. (D.I. 1; D.I. 3). After limited

discovery, on May 31, 2020, the Court denied the Motion to Approve the Proposed Consent

Judgment, concluding that McCarter was not authorized to execute the Proposed Consent

Judgment. (D.I. 272). As a result, the Bureau has had to proceed with litigating this case along a

more typical route.

       On June 29, 2020, the United States Supreme Court issued its opinion in Seila Law holding

that the Bureau’s structure – i.e., leadership by a single director that could be removed by the

President only for inefficiency, neglect, or malfeasance, and not at will – violated the

Constitution’s separation of powers. Seila Law LLC v. Consumer Financial Protection Bureau,

140 S.Ct. 2183, 2197 (June 29, 2020). Ambac relies on Seila Law to argue that the complaint

should be dismissed. (D.I. 301 at 10).

II.    LEGAL STANDARDS

       A.      Rule 12(b)(1)

       “If the court determines . . . it lacks subject-matter jurisdiction, the court must dismiss the

action.” Fed. R. Civ. P. 12(h)(3). Motions brought under Rule 12(b)(1) for lack of subject matter

jurisdiction may present either a facial or factual challenge to the court’s jurisdiction. Lincoln Ben.

Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015) (citations omitted). A challenge is

facial when a motion to dismiss is filed prior to an answer and thereby asserts that the complaint,

on its face, is jurisdictionally deficient. Cardio-Med. Assocs., Ltd. v. Crozer-Chester Med. Ctr.,

721 F.2d 68, 75 (3d Cir. 1983). In reviewing a facial challenge under Rule 12(b)(1), the standards

relevant to Rule 12(b)(6) apply. Lincoln, 800 F.3d at 105 (“‘In reviewing a facial attack, the court

must only consider the allegations of the complaint and documents referenced therein and attached




                                                  3
Case 1:17-cv-01323-MN Document 359 Filed 03/26/21 Page 5 of 15 PageID #: 10333




thereto, in the light most favorable to the plaintiff.’”) (quoting Gould Elecs. Inc. v. United States,

220 F.3d 169, 176 (3d Cir. 2000)). The party asserting that federal jurisdiction exists has the

burden of establishing subject matter jurisdiction. Id. (citing DaimlerChrysler Corp. v. Cuno, 547

U.S. 332, 342 n.3 (2006)).

       B.      Rule 12(b)(6)

       “To survive a motion to dismiss, a civil plaintiff must allege facts that ‘raise a right to relief

above the speculative level on the assumption that the allegations in the complaint are true (even

if doubtful in fact).’” Victaulic Co. v. Tieman, 499 F.3d 227, 234 (3d Cir. 2007) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Dismissal under Rule 12(b)(6) is appropriate if a

complaint does not contain “sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550

U.S. at 570); see also Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). A claim is

facially plausible “when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678. The factual allegations do not have to be detailed, but they must provide more than labels,

conclusions, or a “formulaic recitation” of the claim elements. Twombly, 550 U.S. at 555-56. The

Court is not obligated to accept as true “bald assertions” or “unsupported conclusions and

unwarranted inferences.” Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997);

Schuylkill Energy Res., Inc. v. Pa. Power & Light Co., 113 F.3d 405, 417 (3d Cir. 1997). Instead,

“[t]he complaint must state enough facts to raise a reasonable expectation that discovery will reveal

evidence of [each] necessary element” of a plaintiff’s claim. Wilkerson v. New Media Tech.

Charter Sch. Inc., 522 F.3d 315, 321 (3d Cir. 2008) (internal quotation marks omitted). The court

must accept all well-pleaded factual allegations in the complaint as true and draw all reasonable




                                                   4
Case 1:17-cv-01323-MN Document 359 Filed 03/26/21 Page 6 of 15 PageID #: 10334




inferences in favor of the plaintiff. In re Rockefeller Ctr. Prop., Inc. Sec. Litig., 311 F.3d 198, 215

(3d Cir. 2002). The court’s review is limited to the allegations in the complaint, exhibits attached

to the complaint, and documents incorporated by reference. Procter & Gamble Co. v. Nabisco

Brands, Inc., 697 F. Supp. 1360, 1362 (D. Del. 1988).

III.   DISCUSSION

       Movants have asserted multiple grounds for dismissal, but the Court need only address

two: (i) whether the Court has subject matter jurisdiction to decide this case; and (ii) whether the

Bureau has the enforcement authority to prosecute this case.

       A.      Subject Matter Jurisdiction

       Movants ask the Court to dismiss this action under Rule 12(b)(1) because the Trusts are

not “covered persons” as required by the Consumer Financial Protection Act of 2010 (“CFPA”).

(D.I. 243 at 4; D.I. 301 at 16). The complaint asserts five claims based on 12 U.S.C. §§ 5531 and

5536(a)(1)(B). (D.I. 1 ¶¶ 62-93). Section 5536(a)(1)(B) makes it unlawful “for any covered

person or service provider to engage in any unfair, deceptive, or abusive act or practice.” Section

5531 gives the Bureau authority to “prevent a covered person or service provider from committing

or engaging in an unfair, deceptive, or abusive act or practice.” Thus, the CFPA requires that the

defendant be either a “service provider” or “covered person.” The Bureau is proceeding on the

theory that the Trusts are covered persons. (D.I. 1 ¶ 8). A “covered person” is:

               (A) any person that engages in offering or providing a consumer
               financial product or service; and

               (B) any affiliate of a person described in subparagraph (A) if such
               affiliate acts as a service provider to such person.




                                                  5
Case 1:17-cv-01323-MN Document 359 Filed 03/26/21 Page 7 of 15 PageID #: 10335




12 U.S.C. § 5481(6). 3

       The CFPA defines “consumer financial produce or service” as any one of eleven types of

products or services. 12 U.S.C. §§ 5481(5) & (15). Here, the Bureau argues that subparts (i) and

(x) apply. These subparts state that a “covered” person is one who engages in:

               (i) extending credit and servicing loans, including acquiring,
               purchasing, selling, brokering, or other extensions of credit (other
               than solely extending commercial credit to a person who originates
               consumer credit transactions); or

               (x) collecting debt related to any consumer financial product or
               service.

12 U.S.C. § 5481(15)(A)(i), (x); D.I. 1 ¶ 8.

       Movants primarily argue that the Trusts cannot be covered persons because they are paper

entities without management or employees; therefore, the Trusts cannot engage in any activity.

(D.I. 301 at 17-19; D.I. 323 at 5-6). Although the Court harbors some doubt that the Trusts are

“covered persons” under the plain language of the statute, it does not agree that whether the Trusts

are “covered persons” is a jurisdictional requirement.

       To determine whether a restriction, such as the term “covered persons,” is jurisdictional,

the Court looks to “whether Congress has clearly stated that the rule is jurisdictional.” Sebelius v.

Auburn Reg’l Med. Ctr., 568 U.S. 145, 153 (2013). As the Supreme Court has explained, this is a

“readily administrable bright line” rule. Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 172 (2010).

“[A]bsent such a clear statement,” courts “should treat the restriction as nonjurisdictional.”

Sebelius, 568 U.S. at 153.




3
       The Bureau is proceeding under the “any person” prong, not the “any affiliate” prong,
       which requires that the person offer or provide “a consumer financial product or service.”
       (D.I. 1 ¶ 8).


                                                 6
Case 1:17-cv-01323-MN Document 359 Filed 03/26/21 Page 8 of 15 PageID #: 10336




        The sole section of the CFPA addressing subject matter jurisdiction is 12 U.S.C.

§ 5565(a)(1), which grants jurisdiction over “an action or adjudication proceeding brought under

Federal consumer financial law.” Section 5565 nowhere mentions the term “covered persons.”

Compare this to 28 U.S.C. § 1132, where the $75,000 amount in controversy requirement is clearly

understood to be jurisdictional, because the statute explicitly states that “[t]he district courts shall

have original jurisdiction of all civil actions where the matter in controversy exceeds the sum or

value of $75,000.” Accordingly, there is no clear statement in the CFPA’s jurisdictional grant that

“covered persons” is required.

        Looking at this from the other direction, the term “covered persons” appears throughout

the CFPA, including in the definitions, see 12 U.S.C. § 5481(6)(A), the section identifying

unlawful acts, see 12 U.S.C. § 5536(a)(1)(B), and the section granting the Bureau’s authority, see

12 U.S.C. § 5536(a). But in none of those sections using the term “covered persons” is there any

mention of jurisdiction. Compare this to Title VII of the Civil Rights Act of 1964, which makes

it unlawful for “an employer . . . to discriminate against any [employee] with respect to . . . sex,”

42 U.S.C. § 2000e–2(a)(1), and defines “employer” as “a person . . . who has fifteen or more

employees,” § 2000e(b). In Arbaugh v. Y&H Corp., the Supreme Court rejected defendants’

argument that the 15–employee threshold was jurisdictional because it did not appear in Title VII’s

jurisdictional provisional and instead “appears in a separate provision that ‘does not speak in

jurisdictional terms or refer in any way to the jurisdiction of the district courts.’” 546 U.S. 500,

515 (2006) (quoting Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 394 (1982)). That reasoning

applies here as well.

        Movants argue that “covered persons” is jurisdictional because the CFPA grants

jurisdiction only over “proceedings brought under Federal consumer financial law.” (D.I. 323 at




                                                   7
Case 1:17-cv-01323-MN Document 359 Filed 03/26/21 Page 9 of 15 PageID #: 10337




4; see also 12 U.S.C. § 5565(a)(1)). Stated differently, Movants essentially contend that the Court

does not have subject matter jurisdiction unless the Bureau has stated a claim for a violation of

Federal consumer financial law. Movants’ proposed test for subject matter jurisdiction is contrary

to the “readily administrable bright line” rule prescribed by the Supreme Court. See Reed, 559

U.S. at 172. Accordingly, the Court concludes that the term “covered persons” is not jurisdictional.

       Movants present no other challenges to subject matter jurisdiction. The Court concludes

that it has subject matter jurisdiction over this action based on 28 U.S.C. § 1331, 28 U.S.C. § 1345,

and 12 U.S.C. § 5565(a)(1). 4 Movants’ motions to dismiss for lack of subject matter jurisdiction

is denied.

       B.      Enforcement Authority

       As noted above, in Seila Law, the Supreme Court held that the structure of the Bureau,

which included a restriction on the removal of the single independent director, violated the

separation of powers. Seila Law, 140 S.Ct. at 2192, 2197. The Supreme Court severed the removal

restriction, and remanded to the lower courts to determine in the first instance the appropriate

remedy. Specifically, the lower courts were to determine what to do about a petition to enforce a

CID that the Bureau had filed while its structure was unconstitutional. Id. at 2208, 2211. Could




4
       Section 1331 gives district courts “original jurisdiction of all civil actions arising under the
       Constitution, laws, or treaties of the United States.” Where federal law creates the cause
       of action, as the CFPA does here, the cause of action arises under federal law. Merrell
       Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 808 (1986). Section 1345 gives Federal
       district courts “original jurisdiction of all civil actions, suits or proceedings commenced by
       the United States, or by any agency or officer thereof expressly authorized to sue by Act
       of Congress.” The Bureau is identified as an “executive agency” in 12 U.S.C. § 5491(a)
       and expressly authorized to commence a civil action in 12 U.S.C. § 5564(a). Finally, the
       Court has jurisdiction over the Bureau’s claims under 12 U.S.C. § 5565(a)(1) because a
       proceeding asserting claims based on a violation of the CFPA is a proceeding “brought
       under Federal consumer financial law.”


                                                  8
Case 1:17-cv-01323-MN Document 359 Filed 03/26/21 Page 10 of 15 PageID #: 10338




 the CID still be enforced because the act was effectively ratified by a director removable at will?

 Id. If not, then the petition had to be dismissed. Id. at 2208.

         Here, there is no question that the Bureau initiated this action against the Trusts at a time

 when its structure violated the Constitution’s separation of powers.           Thus, the Court must

 determine whether that defect has been cured by ratification or whether dismissal is required.

 Under Third Circuit precedent, there are three general requirements for “[r]atification of previously

 unauthorized agency action”: (1) “the ratifier must, at the time of ratification, still have the

 authority to take the action to be ratified”; (2) “the ratifier must have full knowledge of the decision

 to be ratified”; and (3) “the ratifier must make a detached and considered affirmation of the earlier

 decision.” Advanced Disposal Serv. E., Inc. v. Nat’l Labor Relations Bd., 820 F.3d 592, 602

 (3d Cir. 2016). The dispute here concerns the first requirement. (D.I. 301 at 12-16).

         Under the first requirement, “it is essential that the party ratifying should be able not merely

 to do the act ratified at the time the act was done, but also at the time the ratification was made.”

 Advanced Disposal, 820 F.3d at 603 (quoting Fed. Election Comm’n v. NRA Political Victory

 Fund, 513 U.S. 88, 98 (1994) (emphasis in original)). Movants contend that the Bureau no longer

 had the power to ratify this action, because the ratification occurred after the statute of limitations

 had run on the claims. (D.I. 301 at 14). And ratification is, in general, not effective when it takes

 place after the statute of limitations has expired. See Benjamin v. V.I. Port Authority, 684 F. App’x

 207, 212 (3d Cir. 2017) (affirming dismissal because ratification “beyond the statute of

 limitations” was “too late to be effective”); Advanced Disposal, 820 F.3d at 604 (holding that

 ratification was effective because no statutory limitation prevented the director from re-running

 the Union election at the time he ratified it).




                                                    9
Case 1:17-cv-01323-MN Document 359 Filed 03/26/21 Page 11 of 15 PageID #: 10339




         Under the CFPA, “[e]xcept as otherwise permitted by law or equity, no action may be

 brought . . . more than 3 years after the date of discovery of the violation to which an action relates.”

 12 U.S.C. 5564(g)(1). On July 9, 202, a few weeks after the Supreme Court’s decision in Seila

 Law, Bureau Director Kraninger ratified the decision to initiate this action. (D.I. 308-1; D.I. 391

 at 5). Movants contend that the Bureau had discovery of the violations more than three years

 before that ratification date, i.e., before July 9, 2017.

         The Bureau does not dispute that “Director Kraninger’s ratification . . . came more than

 three years after the date of discovery of these violations.” (D.I. 356 at 35:8-10). The Bureau

 nevertheless argues that the untimely ratification should have no impact on the case, because

 statute of limitations are designed to encourage plaintiffs to diligently pursue their rights and that

 goal was satisfied here because the Bureau timely filed the initial complaint. 5 (D.I. 319 at 10).

 The problem with this argument, however, is that it confuses the timeliness requirements for filing

 the original complaint with the timeliness requirements for ratification. 6

         The timeliness requirements for ratification ensures that “[t]he intervening rights of third

 persons cannot be defeated by the ratification.” Fed. Election Comm’n v. NRA Political Victory

 Fund, 513 U.S. 88, 98 (1994) (quoting Cook v. Tullis, 85 U.S. 332, 338 (1873)). If a principal

 were allowed to ratify unauthorized agency actions after the statute of limitations had expired, “he

 would have the unilateral power to extend the . . . statutory period for filing [complaints] by days,


 5
         Whether the Bureau timely filed the original complaint is a disputed issue.
 6
         Because the timing problem for ratification does not turn on what acts trigger or do not
         trigger the running of the statute of limitations, or whether the original complaint was
         timely filed, the cases cited by the Bureau are not particularly helpful. See D.I. 319 at 11;
         Johnson v. United States, 544 U.S. 295, 298 (2005) (determining when the 1–year statute
         of limitations in 28 U.S.C. § 2255 begins to run); Bay Area Laundry & Dry Cleaning
         Pension Tr. Fund v. Ferbar Corp. of Cal., 522 U.S. 192, 195 (1997) (determining when
         the six-year statute of limitations in the Multiemployer Pension Plan Amendments Act of
         1980 begin to run).


                                                    10
Case 1:17-cv-01323-MN Document 359 Filed 03/26/21 Page 12 of 15 PageID #: 10340




 weeks, or, as in this case, even longer. Such a practice would result in the blurring of the

 jurisdictional deadline.” Id. at 99. Accordingly, the Court cannot disregard the timeliness

 requirement for ratification. And the Court cannot find that the statute of limitations was

 “satisfied” for the purposes of ratification because the Bureau brought the original suit within the

 applicable limitations period. (D.I. 319 at 11-12; D.I. 356 at 36:6-24; D.I. 351 at 2).

        In the alternative, the Bureau asks the Court to find that the statute of limitations for the

 purposes of ratification was equitably tolled. (D.I. 319 at 11-12; D.I. 356 at 35:12-15). A litigant

 is entitled to equitable tolling if: (1) he “pursu[ed] his rights diligently,” and (2) “some

 extraordinary circumstance stood in his way and prevented timely filing.’” Menominee Indian

 Tribe of Wis. v. United States, 136 S.Ct. 750, 755 (2016) (quoting Holland v. Florida, 560 U.S.

 631, 649 (2010)). “[T]he diligence prong . . . covers those affairs within the litigant’s control; the

 extraordinary-circumstances prong, by contrast, is meant to cover matters outside its control.”

 Menominee, 136 S.Ct. at 756. If the first two prongs are satisfied, then the “absence of prejudice

 is a factor to be considered in determining whether the doctrine of equitable tolling should apply.”

 Baldwin Cnty. Welcome Ctr. v. Brown, 466 U.S. 147, 152 (1984).

        Here, the Bureau’s request for equitable tolling stumbles on the first prong – diligent

 pursuit of its rights.   In the Bureau’s short history, constitutional challenges based on the

 appointment of its Director have been regular and reoccurring. Indeed, the particular constitutional

 challenge here has been the subject of no fewer than fifteen judicial opinions in six years. 7 Not all



 7
        See Consumer Fin. Protection Bureau v. Think Finance, LLC, No. CV-17-127-GF-BMM,
        2018 WL 3707911, at *1 (D. Mont. Aug. 3, 2018) (not unconstitutional); Consumer Fin.
        Protection Bureau v. RD Legal Funding, LLC, 332 F. Supp. 3d 729, 784 (S.D.N.Y. 2018)
        (unconstitutional), vacated and remanded, 828 F. App’x 68, 70 (2d Cir. 2020); Consumer
        Fin. Protection Bureau v. All Am. Check Cashing, Inc., C.A. No. 3:16-cv-356-WHB-JCG,
        2018 WL 9812125, at *2 (S.D. Miss. Mar. 21, 2018) (not unconstitutional), aff’d, 952 F.3d



                                                  11
Case 1:17-cv-01323-MN Document 359 Filed 03/26/21 Page 13 of 15 PageID #: 10341




 of these opinions came out in the Bureau’s favor: two courts found that the removal clause was

 unconstitutional. See Consumer Fin. Protection Bureau v. RD Legal Funding, LLC, 332 F. Supp.

 3d 729, 784 (S.D.N.Y. 2018), vacated and remanded, 828 F. App’x 68, 70 (2d Cir. 2020); PHH

 Corp. v. Consumer Fin. Protection Bureau, 839 F.3d 1, 8 (D.C. Cir. 2016), rev’d en banc, 881

 F.3d 75, 77 (D.C. Cir. 2018). In addition, the Bureau has itself taken the position that the removal

 clause was unconstitutional because of the for-cause removal provision. See Consumer Financial

 Protection Bureau v. Think Finance, LLC, No. CV-17-127-GF-BMM, 2018 WL 3707911, at *1

 (D. Mont. Aug. 3, 2018) (pointing out that “the Acting Director of the CFPB and the Department

 of Justice now question the constitutionality of the CFPB’s structure”); see also Consumer Fin.

 Protection Bureau v. Future Income Payments, LLC, C.A. No. 8:17-cv-00303-JLS-SS, 2018 WL

 7502720, at *1 (C.D. Cal. Dec. 18, 2018) (asking to vacate the district court decision that the CFPB

 structure passed constitutional muster.). In sum, the Bureau was (as it should have been) acutely

 aware that there was doubt over the constitutionality of its enforcement authority.




        591, 593 (5th Cir. 2020), vacated for en banc rehearing, 953 F.3d 381, 382 (5th Cir. 2020);
        Consumer Fin. Protection Bureau v. Seila Law, LLC, No. 8:17-cv-01081-JLS-JEM, 2017
        WL 6536586, at *2 (C.D. Cal. Aug. 25, 2017) (not unconstitutional), aff’d, 923 F.3d 680,
        682 (9th Cir. 2019), rev’d, 140 S.Ct. 2183 (2020); Consumer Fin. Protection Bureau v.
        Navient Corp., Civ. No. 3:17-CV-101, 2017 WL 3380530, at *18 (M.D. Pa. Aug. 4, 2017)
        (not unconstitutional); Consumer Fin. Protection Bureau v. Future Income Payments, LLC,
        252 F. Supp. 3d 961, 975 (C.D. Cal. 2017) (not unconstitutional), voluntarily vacated by
        request of Bureau, C.A. No. 8:17-cv-00303-JLS-SS, 2018 WL 7502720, at *1 (C.D. Cal.
        Dec. 18, 2018); Consumer Fin. Protection Bureau v. D & D Mktg., Inc., CV 15-9692 PSG
        (Ex), 2017 WL 5974248, at *1 (C.D. Cal. Mar. 21, 2017) (not unconstitutional); John Doe
        Co. v. Consumer Fin. Protection Bureau, 849 F.3d 1129, 1133 (D.C. Cir. 2017) (declined
        to definitely decide issue); Consumer Fin. Protection Bureau v. NDG Fin. Corp., No. 15-
        cv-5211 (CM), 2016 WL 7188792, at *21 (S.D.N.Y. Dec. 2, 2016) (declined to definitely
        decide issue); PHH Corp. v. Consumer Fin. Protection Bureau, 839 F.3d 1, 8 (D.C. Cir.
        2016) (J. Kavanaugh) (unconstitutional), rev’d en banc, 881 F.3d 75, 77 (D.C. Cir. 2018);
        Consumer Fin. Protection Bureau v. ITT Educ. Serv., Inc., 219 F. Supp. 3d 878, 899 (S.D.
        Ind. 2015) (not unconstitutional); Consumer Fin. Protection Bureau v. Morgan Drexen,
        Inc., 60 F. Supp. 3d 1082, 1086 (C.D. Cal. 2014) (not unconstitutional).


                                                 12
Case 1:17-cv-01323-MN Document 359 Filed 03/26/21 Page 14 of 15 PageID #: 10342




         Despite its admitted “questioning” of its own structure and the other red flags, however,

 the Bureau could not identify a single act that it took to preserve its rights in this case in anticipation

 of the constitutional challenges that could have reasonably ended with an unfavorable ruling from

 the Supreme Court (i.e., what actually happened). (D.I. 356 at 28:14-33:22). It may be that a

 tolling agreement would not have made much sense because the Bureau had already filed the

 complaint, or that that ratification prior to the Supreme Court’s opinion in Seila Law ultimately

 would not have been effective. But the attempt to engage in these or similar actions would have

 demonstrated that the Bureau was not only aware of the admitted risk to its rights, but also that it

 had the desire to preserve them. In other words, it is difficult to interpret the Bureau’s passivity in

 the face of the inevitable constitutional challenge as diligence. 8

         The Bureau argues that the diligence prong should focus only on whether the complaint

 was timely filed and the litigation diligently pursued. (D.I. 356 at 34 at 8-20). But here too, there

 is an absence of favorable facts. As to timely filing, Intervenors have raised a second separate

 statute of limitations defense under Rule 12(b)(6) that is based on the filing of the complaint on

 September 18, 2017, more than three years after the Bureau issued the CID to the Trusts on

 September 4, 2014. (D.I. 301 at 26). The Bureau argues that the Court cannot resolve that second

 statute of limitations issue at this time because the facts on which Intervenors rely are outside the

 pleadings. (D.I. 319 at 27). This is correct as a matter of law. See Stephens v. Clash, 796 F.3d

 281, 288 (3d Cir. 2015). But that circumstances even allow Intervenors to raise a colorable statute




 8
         The Bureau notes that a challenge to the removal provision was not made in this case until
         July of 2020 and contends that it would not have made sense as the plaintiff to inject the
         issue of ratification into the case. (D.I. 356 at 32:9-34:1). Although that may be true,
         nothing prevented the Bureau from creating favorable facts it could point to later when the
         ratification issue may occur.


                                                     13
Case 1:17-cv-01323-MN Document 359 Filed 03/26/21 Page 15 of 15 PageID #: 10343




 of limitations argument casts doubt on whether the Bureau pursued its rights diligently at the filing

 stage.

          As to whether the Bureau has diligently pursued this litigation, it did not identify any

 particular fact the Court should look upon favorably. (D.I. 356 at 34:18-35:2). Notably, the

 Bureau failed to pursue this very argument seriously in its brief, which did not even set out the

 three prong standard for equitable tolling, explain why each prong was satisfied in this case, or

 point to any supporting facts. (See D.I. 101 at 11-12). Stated differently, the Bureau’s argument

 on equitable tolling has been brief and conclusory.

          Given these foregoing facts, or absence of facts, the Court cannot conclude that the Bureau

 has diligently pursued its rights. Thus, on the current pleading, the Court cannot find that equitable

 tolling applied to the statute of limitations for the purposes of ratification and as a result, the Bureau

 did not, at the time of ratification, still have the authority to take the action to be ratified.

 Ratification “beyond the statute of limitations” is “too late to be effective.” Benjamin, 684 F.

 App’x at 212. Thus, Director Kraninger’s ratification of the decision to file the complaint in this

 action did not cure the constitutional defect created by the for-cause removal provision in existence

 when this action was commenced. This means that the complaint, initially filed by a Director

 unconstitutionally insulated from removal, cannot still be enforced. Ambac’s motion to dismiss

 the complaint based on the lack of enforcement authority is granted.

 IV.      CONCLUSION
          TSI’s motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) is denied. (D.I. 242). Ambac’s

 motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) is granted-in-part and denied-

 in-part. The motion is denied as to Rule 12(b)(1) but granted as to Rule 12(b)(6). The Bureau’s

 application for entry of default pursuant Fed. R. Civ. P. 55(a) is denied as moot. (D.I. 295).

          An appropriate order will be entered.


                                                    14
